In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0308V
                                     Filed: August 18, 2017
                                         UNPUBLISHED


    ALAN L. JONES,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Uncontested;
    v.                                                       Causation-In-Fact; Influenza (Flu)
                                                             Vaccine; Guillain-Barre Syndrome
    SECRETARY OF HEALTH AND                                  (GBS)
    HUMAN SERVICES,

                       Respondent.


Lawrence R. Cohan, Anapol Weiss, Philadelphia, PA, for petitioner.
Jennifer L. Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1
Dorsey, Chief Special Master:
        On March 9, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that he suffered Guillain- Barré syndrome (“GBS”) as a result of
an influenza (“flu”) vaccine administered on October 16, 2014. Petition at preamble.
The case was assigned to the Special Processing Unit (“SPU”) of the Office of Special
Masters.
        On August 18, 2017, respondent filed his Rule 4(c) report in which he states that
he does not contest that petitioner is entitled to compensation in this case.
Respondent’s Rule 4(c) Report at 1. Specifically, respondent’s “position is that
petitioner has satisfied the criteria set forth in the newly revised Vaccine Injury Table

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
(‘Table’) and the Qualifications and Aids to Interpretation (‘QAI’).[3]” Id. at 3. Although
this claim was filed prior to the effective date of the final rule, “the evidence shows that
petitioner suffered GBS following the administration of a seasonal flu vaccine, and that
the onset occurred within the time period specified in the Table.” Id. Respondent
recognizes “that petitioner may re-file this petition and be afforded a presumption of
causation under the revised Table,” thus, “respondent will not contest entitlement to
compensation in this case.” Id. at 3-4.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.


                                       s/Nora Beth Dorsey
                                       Nora Beth Dorsey
                                       Chief Special Master




3
 The final rule amending the Table to add GBS as a Table injury for flu vaccine was published on
January 19, 2017, and took effect on March 21, 2017. 82 Fed. Reg. 6294 (Jan. 19, 2017) (to be codified
at 42 C.F.R. Pt. 100).